Citation Nr: 0639807	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hammertoes, both feet 
with plantar callosities and talipes cavus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1962 and from October 1962 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in July 2004, and a 
substantive appeal was received in September 2004.

The veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of this hearing is of record.  
At that time, the record was held open to allow the veteran 
to submit additional evidence.  He subsequently submitted 
additional evidence and waived preliminary RO review of the 
new evidence in accordance with 38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2006 hearing, the veteran testified that he 
is currently diagnosed with the same disability of the feet 
that was previously documented in service.  The record was 
held open following the hearing to allow the veteran time to 
submit competent medical evidence addressing the matter of a 
current diagnosis.  The evidence that was received shows 
billing information which reflects that a podiatrist is 
currently providing treatment for the veteran's feet, but 
specific clinical information has not been received to 
adequately address the questions of the medical nature and 
etiology of any current foot disability.

Thus, the Board finds that the record currently contains 
evidence which strongly suggests that the veteran is 
receiving treatment for a current foot pathology, and the 
record shows that the veteran suffered from a foot disability 
during active duty service.  The Board additionally notes 
that the submitted evidence includes a fax transmission cover 
sheet which indicates that the veteran's podiatrist's office 
intended to send clinical office notes to the veteran's 
representative following the transmission of the billing 
information.  

The veteran had two periods of active duty service.  At the 
time of both enlistment examinations (August 1960 and August 
1962), the veteran's feet were clinically evaluated as 
normal.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  Please contact the veteran or his 
representative to notify them that only the 
billing records from the veteran's 
podiatrist are currently of record for his 
claim; the podiatrist's clinical office 
notes, while referenced on a fax 
transmittal page, are not currently 
associated with the claims file.  Please 
seek clarification from the veteran or his 
representative about the status of those 
records and take appropriate action to 
obtain such records and associate them with 
the claims file.

2.  The veteran should then be scheduled 
for a VA examination to determine the 
nature and etiology of his claimed 
disabilities or diseases of the feet.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please clearly identify and 
explain the nature of each specific current 
foot disability found on examination.  

     b)  For each identified current foot 
disability, is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder was manifested during 
the veteran's active duty service? 

    3.  After completion of the above and 
any other development the RO deems 
necessary, the RO should review the 
expanded record and adjudicate the 
veteran's claim of entitlement to service 
connection.  The RO's analysis should 
include consideration of the presumption 
of soundness.  If the determination of 
this claim is unfavorable to the veteran, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


